Case 2:20-cv-04247-JMA-AKT Document 1 Filed 09/11/20 Page 1 of 31 PageID #: 1




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   –––––––––––––––––––––––––––––––––––––––––                     x
   Robert Smyth, individually on                                 :
   behalf of himself and all others similarly                    :
   situated,                                                     :   Case No.
                                                                 :
                   Plaintiff,                                    :
   v.                                                            :
                                                                 :
                                                                 :   CLASS ACTION COMPLAINT
   COSTCO WHOLESALE CORPORATION,                                 :
                                                                 :     JURY TRIAL DEMANDED
                                                                 :
                   Defendant.                                    :
                                                                 :
   –––––––––––––––––––––––––––––––––––––––––                     x

        Plaintiff Robert Smyth, (hereinafter “Plaintiff”), individually and on behalf of all others

similarly situated, by his attorneys, alleges the following upon information and belief, except for

those allegations pertaining to Plaintiff, which are based on personal knowledge:

                                  NATURE OF THE ACTION

        1.     This action seeks to remedy the deceptive and misleading business practices of

COSTCO WHOLESALE CORPORATION (hereinafter “Defendant”) with respect to the

marketing and sales of Defendant’s Optifiber Natural Prebiotic Fiber Supplement (“the Product”)

throughout the State of New York and throughout the country.

        2.     Defendant manufactures, sells, and distributes the Product using a marketing and

advertising campaign centered around claims that appeal to health-conscious consumers, i.e., that

its Product is “Natural.” However, Defendant's advertising and marketing campaign is false,



                                                  1
Case 2:20-cv-04247-JMA-AKT Document 1 Filed 09/11/20 Page 2 of 31 PageID #: 2




deceptive, and misleading because the Product contains wheat dextrin, a non-natural, synthetic

ingredient.

       3.      On May 14, 2020, the National Advertising Division (NAD), which is charged with

monitoring and evaluating truth and accuracy in national advertising, conducted an investigation

and determined that wheat dextrin, which is created from wheat starch using a multi-stage chemical

process involving hydrochloric acid and enzymes, is not a natural ingredient (NAD’s Ruling is

attached hereto as Exhibit A).

       4.      Plaintiff and those similarly situated (“Class Members”) relied on Defendant's

misrepresentations that the Product is “Natural” when purchasing the Product. Plaintiff and Class

Members paid a premium for the Product based upon its “Natural" representation. Given that

Plaintiff and Class Members paid a premium for the Product based on Defendant's

misrepresentations that it is “Natural,” Plaintiff and Class Members suffered an injury in the

amount of the premium paid.

       5.      Defendant's conduct violated and continues to violate, inter alia, New York

General Business Law §§ 349 and 350 and the Magnuson-Moss Warranty Act. Defendant

breached and continues to breach its warranties regarding the Product. Defendant has been and

continues to be unjustly enriched. Accordingly, Plaintiff brings this action against Defendant on

behalf of himself and Class Members who purchased the Product during the applicable statute of

limitations period (the “Class Period.)”




                                                2
Case 2:20-cv-04247-JMA-AKT Document 1 Filed 09/11/20 Page 3 of 31 PageID #: 3




                                       FACTUAL BACKGROUND

The Natural Supplements Industry

        6.       Consumers have become increasingly concerned about the effects of synthetic and

chemical ingredients in food and other consumable products. Companies such as the Defendant

have capitalized on consumers’ desire for purportedly “natural products.” Indeed, consumers are

willing to pay, and have paid, a premium for products branded “natural” over products that contain

synthetic ingredients. In 2015, sales of natural products grew 9.5% to $180 billion. 1 Reasonable

consumers, including Plaintiff and Class Members, value natural products for important reasons,

including the belief that they are safer and healthier than alternative products that are not

represented as natural.

        7.       The nutritional supplements industry in particular is big business. In 2019, there

were more than 5,500 vitamin and dietary supplement launches globally 2 and the global

supplements market was valued at $80.3 billion USD. 3 Products focused on digestive health are

among the most popular supplements, with global sales of $7.11 billion USD. 4 American



1
  Natural Products Industry Sales up 9.5% to $180bn Says NBJ, FOOD NAVIGATOR, http://www.foodnavigator-
usa.com/Markets/EXPO-WEST-trendspotting-organics-natural-claims/(page)/6; see also Shoshanna Delventhal,
Study Shows Surge in Demand for “Natural” Products, INVESTOPEDIA (February 22, 2017),
http://www.investopedia.com/articles/investing/022217/study-shows-surge-demand-natural-products.asp (Study by
Kline Research indicated that in 2016, the personal care market reached 9% growth in the U.S. and 8% in the U.K.
The trend-driven natural and organic personal care industry is on track to be worth $25.1 million by 2025); Natural
living: The next frontier for growth? [NEXT Forecast 2017], NEW HOPE NTWORK (December 20, 2016),
http://www.newhope.com/beauty-and-lifestyle/natural-living-next-frontier-growth-next-forecast-2017.
2
  Wellmune White Paper, available at https://explore.kerry.com/rs/117-TLU-222/images/Finding-the-right-format-
2020.pdf?mkt_tok=eyJpIjoiTkRObU4yRmxObUkxWkROaSIsInQiOiJiS2pDZ3B1M3JPQmhXUndUT3lobWJ2UU
YyMDVnNWxrWHgwS0ZrT3MzeW5SczB6M3NjMVl3Z2RJK0FHRzhOVVpSSFRcL2F2UStpVzJtQmdlQWV4
M3JLK3RId0JhUzdZRDZ3TzVXMGRxVTVEWkw2NDNpb2RpQUNJSk5ScFwvd1wvVmQ0cyJ9
3
  Id.
4
  Id.
                                                         3
Case 2:20-cv-04247-JMA-AKT Document 1 Filed 09/11/20 Page 4 of 31 PageID #: 4




consumers are particularly health-conscious and are increasingly turning to supplements to prevent

and treat illness. 5 In 2019, dietary supplement sales throughout the United States totaled more

than $39 billion. 6

        8.      Conditions in the industry have created the perfect storm for unscrupulous

supplement makers, like Defendant, to take advantage of consumers. The reasonable consumer

lacks the equipment and specialized knowledge and training necessary to test supplement makers’

claims and to evaluate the safety of their products. The Food and Drug Administration (“FDA”)

lacks the resources to enforce its laws against most supplement makers. Thus, companies drawn

to the industry by increasingly attractive sales numbers are able to gain market share and increase

their profits by misleading consumers about the quality and benefits of consuming their

product(s). 7 Defendant’s deceptive acts and practices and false advertising exemplify this ongoing

epidemic that has plagued consumers throughout the country.

        9.      Despite the Product containing wheat dextrin, a synthetic ingredient, Defendant

markets the Product as being “Natural.” The Product’s labeling is depicted below:




5
  Ng, Serena and Rockoff, Jonathan D., With Top Lines Drooping, Firms Reach for Vitamins, WALL STREET
JOURNAL (Mar. 31, 2013, 7:25 PM),
http://www.wsj.com/articles/SB10001424127887324392804578362073624344816.
6
  https://www.statista.com/statistics/828481/total-dietary-supplements-market-size-in-the-us/
7
  The Dangers of Dietary and Nutritional Supplements Investigated What You Don’t Know About These 12
Ingredients Could Hurt You, CONSUMER REPORTS (last updated Sept. 2010),
http://www.consumerreports.org/cro/2012/05/dangerous-supplements/index.htm; Harmon, Katherine, Herbal
Supplement Sellers Dispense Dangerous Advice, False Claims, SCIENTIFIC AMERICAN (May, 28, 2010),
http://www.scientificamerican.com/article/herbal-supplement-dangers/.
                                                     4
Case 2:20-cv-04247-JMA-AKT Document 1 Filed 09/11/20 Page 5 of 31 PageID #: 5




                   Optifiber Natural Prebiotic Fiber Supplement




                                        5
Case 2:20-cv-04247-JMA-AKT Document 1 Filed 09/11/20 Page 6 of 31 PageID #: 6




                             Synthetic Ingredient:

                                Wheat Dextrin

                                      6
Case 2:20-cv-04247-JMA-AKT Document 1 Filed 09/11/20 Page 7 of 31 PageID #: 7




           10.         Defendant's representation that the Product is “Natural,” is false, misleading, and

deceptive because the Product contains wheat dextrin, a synthetic ingredient.

           11.         Whether Defendant's labeling of the Product as natural is deceptive is judged by

whether it would deceive or mislead a reasonable person. To assist in ascertaining what a

reasonable consumer believes the term natural means, one can look to the regulatory agencies for

their guidance.

           12.         On May 14, 2020, the National Advertising Division (“NAD”) issued a ruling

concluding that the wheat dextrin in prebiotic fiber supplements was not “natural.” 8

           13.         NAD reached this conclusion by reviewing the complex chemical process used to

produce the wheat dextrin. 9 The process begins with wheat starch, a carbohydrate derived from

wheat. Hydrochloric acid is added to the wheat starch and the starch is then heated to a high

temperature, which creates new bonds between the glucose sugars. Next, an enzyme, α-amylase,

is added to the mixture, which further reduces the molecular weight of the polymer chains. After

the enzyme is added, the preferred polymers are selected, collected from the mixture, filtered to

remove impurities, then concentrated to remove water and increase the concentration of

polysaccharides to transform the solution into a dry powder. Then, the substance is subjected to

chromatography which allows the manufacture to select specific polysaccharides by molecular

weight to alter the weight distribution of the mixture and allows for the removal of small sugar




8
    Exhibit A, p. 7.
9
    Id. at p. 2.
                                                        7
Case 2:20-cv-04247-JMA-AKT Document 1 Filed 09/11/20 Page 8 of 31 PageID #: 8




molecules, which further increases the fiber content of the mixture. Finally, the product is purified

by ion exchange, evaporated and then spray dried to produce the final wheat starch ingredient.

          14.     As NAD noted, this process “transforms the source ingredient – wheat starch –

which is digestible and has 0% dietary fiber, into a new ingredient – wheat dextrin – which is non-

digestible and has 85% dietary fiber.” 10

          15.     Upon consideration of the chemical process used to create wheat dextrin, NAD

concluded that reasonable consumers would not consider prebiotic fiber supplements with wheat

dextrin to be natural because “ingredients that are derived from nature and undergo significant

chemical alterations are often not ‘natural’ in the way that consumers expect them to be.” 11

Moreover, the complex chemical process used to create the wheat dextrin in prebiotic fiber

supplements is not superfluous. Rather it is integral to conferring the benefits that consumers

desire including its high fiber content, viscosity, solubility, and sweetness. 12

          16.     The NAD Report also noted that “the FDA has not promulgated a definition of

natural . . .” and “as NAD has articulated in prior cases, simply because federal regulations do not

explicitly prohibit labeling a product as ‘natural’ does not mean such claims will meet the standards

imposed by advertising law (i.e., that they be truthful, accurate and not misleading).” Moreover,

The FDA’s Review of the Scientific Evidence on the Physiological Effects of Certain Non-

Digestible Carbohydrates expressly calls wheat dextrin a “synthetic” non-digestible

carbohydrate. 13


10
   Id.
11
   Id. at p. 3.
12
   Id. at p. 5.
13
   Id.
                                                   8
Case 2:20-cv-04247-JMA-AKT Document 1 Filed 09/11/20 Page 9 of 31 PageID #: 9




           17.     NAD’s determination that wheat dextrin is synthetic is supported by guidance

provided by the USDA. In 2013, the United States Department of Agriculture (“USDA”) issued

a Draft Guidance Decision Tree for Classification of Materials as Synthetic or Nonsynthetic

(Natural). In accordance with this decision tree, a substance is natural—as opposed to synthetic—

if: (a) it is manufactured, produced, or extracted from a natural source (i.e. naturally occurring

mineral or biological matter); (b) it has not undergone a chemical change (i.e. a process whereby

a substance is transformed into one or more other distinct substances) so that it is chemically or

structurally different than how it naturally occurs in the source material; or (c) the chemical change

was created by a naturally occurring biological process such as composting, fermentation, or

enzymatic digestion or by heating or burning biological matter. (Exhibit B).

           18.     Congress has defined "synthetic" to mean “a substance that is formulated or

manufactured by a chemical process or by a process that chemically changes a substance extracted

from naturally occurring plants, animals, or mineral sources . . . .” 7 U.S.C. § 6502 (21).

           19.     A Technical Evaluation Report of “Dextrin” Compiled by the Technical Services

Branch for the USDA National Organic Program (“the Report”) 14 describes dextrin as “partially

hydrolyzed starch produced by a chemical process called hydrolysis.”

           20.     The Report further describes the multi-step chemical process for creating dextrin:

                   It is prepared by using dry heating or roasting unmodified starch with or
                   without an acid or alkaline catalyst. The acid catalysts include hydrochloric,
                   phosphoric, and nitric acid; the alkali catalysts include sodium hydroxide
                   and hydrolysable salts of weak acids, such as carbonates, hydrogen
                   carbonates, perchlorates, and hypochlorites


14
     Available at www.ams.usda.gov/sites/default/files/media/Dextrin%202010%20TR.pdf
                                                       9
Case 2:20-cv-04247-JMA-AKT Document 1 Filed 09/11/20 Page 10 of 31 PageID #: 10




                      Unmodified starch is usually acidified with small amounts of acid and
                      placed in heated, agitated vessels called reactors or roasters. The
                      temperature is increased at a controlled rate and then maintained at a
                      maximum temperature for varying lengths of time. The resulting product is
                      cooled, blended, and sometimes aged.

                      A fluid bed technique can also be used. Unmodified starch is placed in a
                      reactor and suspended or fluidized in a stream of heated air. The starch is
                      then acidified and, as in the conventional or “roaster” process, heated under
                      controlled conditions of time and temperature until the desired end product
                      is attained. With the several degrees of freedom possible in such processes,
                      a range of dextrin with widely varying properties is produced.

                      In some cases, starch is heated with acid and followed by enzymatic
                      (amylase) treatment to form indigestible polysaccharides called resistant
                      dextrin (including maltodextrin). Resistant dextrin is a class of soluble
                      fiber. 15

             21.      Consumers lack the meaningful ability to test or independently ascertain or verify

 whether a product is natural, especially at the point of sale. Consumers would not know the true

 nature of the ingredients merely by reading the ingredients label.

             22.      Discovering that wheat dextrin is not natural and is actually synthetic requires a

 scientific investigation and knowledge of chemistry beyond that of the average consumer. That is

 why, even though the wheat dextrin is identified on the back of the Product’s packaging in the

 ingredients listed, the reasonable consumer would not understand – nor are they expected to

 understand - that this ingredient is synthetic.

             23.      Moreover, the reasonable consumer is not expected or required to scour the

 ingredients list on the back of the Product in order to confirm or debunk Defendant's prominent

 claims, representations, and warranties that the Product is “Natural.”


 15
      Id. (internal citations omitted).
                                                       10
Case 2:20-cv-04247-JMA-AKT Document 1 Filed 09/11/20 Page 11 of 31 PageID #: 11




        24.     Defendant did not disclose that wheat dextrin is a synthetic ingredient.             A

 reasonable consumer understands Defendant's “Natural” claims to mean that the Product does not

 contain synthetic ingredients.

        25.     Defendant has thus violated, inter alia, NY General Business Law § 392-b by: a)

 putting upon an article of merchandise, bottle, wrapper, package, label or other thing, containing

 or covering such an article, or with which such an article is intended to be sold, or is sold, a false

 description or other indication of or respecting the kind of such article or any part thereof; and b)

 selling or offering for sale an article, which to its knowledge is falsely described or indicated upon

 any such package, or vessel containing the same, or label thereupon, in any of the particulars

 specified.

        26.     Consumers rely on label representations and information in making purchasing

 decisions.

        27.     The marketing of the Product as “Natural” in a prominent location on the label of

 the Product, throughout the Class Period, evidences Defendant's awareness that “Natural” claims

 are material to consumers.

        28.     Defendant's deceptive representations and omissions are material in that a

 reasonable person would attach importance to such information and would be induced to act upon

 such information in making purchase decisions.

        29.     Plaintiff and the Class members reasonably relied to their detriment on Defendant's

 misleading representations and omissions.




                                                  11
Case 2:20-cv-04247-JMA-AKT Document 1 Filed 09/11/20 Page 12 of 31 PageID #: 12




         30.    Defendant's false, misleading, and deceptive misrepresentations and omissions are

 likely to continue to deceive and mislead reasonable consumers and the general public, as it has

 already deceived and misled Plaintiff and the Class members.

         31.    In making the false, misleading, and deceptive representations and omissions

 described herein, Defendant knew and intended that consumers would pay a premium for a Product

 labeled as being “Natural” over comparable products not so labeled.

         32.    As an immediate, direct, and proximate result of Defendant's false, misleading, and

 deceptive representations and omissions, Defendant injured Plaintiff and the Class members in

 that they:

                a.      Paid a sum of money for a Product that was not what Defendant
         represented;

                b.      Paid a premium price for a Product that was not what Defendant
         represented;

                c.     Were deprived of the benefit of the bargain because the Product they
         purchased was different from what Defendant warranted;

                d.     Were deprived of the benefit of the bargain because the Product they
         purchased had less value than what Defendant represented;

               e.     Ingested a substance that was of a different quality than what
         Defendant promised; and

               f.     Were denied the benefit of the beneficial properties of the natural
         food Defendant promised.

         33.    Had Defendant not made the false, misleading, and deceptive representations and

 omissions, Plaintiff and the Class members would not have been willing to pay the same amount

 for the Product they purchased.

                                                12
Case 2:20-cv-04247-JMA-AKT Document 1 Filed 09/11/20 Page 13 of 31 PageID #: 13




        34.     Plaintiff and the Class members paid for a Product that is “Natural” but received a

 Product that is not “Natural.” The Product Plaintiff and the Class members received was worth

 less than the Product for which they paid.

        35.     Plaintiff and the Class members all paid money for the Product. However, Plaintiff

 and the Class members did not obtain the full value of the advertised Product due to Defendant's

 misrepresentations and omissions. Plaintiff and the Class members purchased, purchased more of,

 and/or paid more for, the Product than they would have had they known the truth about the Product.

 Consequently, Plaintiff and the Class members have suffered injury in fact and lost money as a

 result of Defendant's wrongful conduct.

                                  JURISDICTION AND VENUE

        36.     This Court has subject matter jurisdiction under the Class Action Fairness Act, 28

 U.S.C. section 1332(d) in that: (1) this is a class action involving more than 100 class members;

 (2) Plaintiff is a citizen of the State of New York, Defendant COSTCO WHOLESALE

 CORPORATION is a citizen of the State of Washington; and (3) the amount in controversy is in

 excess of $5,000,000, exclusive of interests and costs.

        37.     This Court has personal jurisdiction over Defendant because Defendant conducts

 and transacts business in the State of New York, contracts to supply goods within the State of New

 York, and supplies goods within the State of New York.

        38.     Venue is proper because Plaintiff and many Class Members reside in the Eastern

 District of New York, and throughout the State of New York. A substantial part of the events or

 omissions giving rise to the classes’ claims occurred in this District.

                                                  13
Case 2:20-cv-04247-JMA-AKT Document 1 Filed 09/11/20 Page 14 of 31 PageID #: 14




                                             PARTIES

 Plaintiff

        39.     Plaintiff is an individual consumer who, at all times material hereto, was a citizen

 of New York State. Plaintiff purchased the Product during the Class Period. The packaging of

 the Product Plaintiff purchased contained the representation that it is “Natural.” Plaintiff believes

 that products that are labeled as “Natural” do not contain synthetic ingredients. Plaintiff believes

 a synthetic ingredient is formulated or manufactured by a chemical process or by a process that

 chemically changes a substance extracted from naturally occurring plant, animal, or mineral

 sources. If the Product actually was “Natural,” as represented on the Product’s label, Plaintiff

 would purchase the Product in the immediate future.

        40.     Had Defendant not made the false, misleading, and deceptive representation that

 the Product was “Natural,” Plaintiff would not have been willing to pay the same amount for the

 Product, and, consequently, would not have been willing to purchase the Product. Plaintiff

 purchased, purchased more of, and/or paid more for, the Product than he would have had he known

 the truth about the Product. The Product Plaintiff received was worth less than the Product for

 which he paid. Plaintiff was injured in fact and lost money as a result of Defendant's improper

 conduct.

 Defendant

        41.     Defendant, COSTCO WHOLESALE CORPORATION is a corporation with

 its principal place of business in Issaquah, Washington. Defendant manufactures, markets,

 advertises and distributes the Product throughout the United States. Defendant created and/or

                                                  14
Case 2:20-cv-04247-JMA-AKT Document 1 Filed 09/11/20 Page 15 of 31 PageID #: 15




 authorized the false, misleading and deceptive advertisements, packaging and labeling for the

 Product.

                                      CLASS ALLEGATIONS

           42.   Plaintiff brings this matter on behalf of himself and those similarly situated. As

 detailed at length in this Complaint, Defendant orchestrated deceptive marketing and labeling

 practices. Defendant's customers were uniformly impacted by and exposed to this misconduct.

 Accordingly, this Complaint is uniquely situated for class-wide resolution, including injunctive

 relief.

           43.   The Class is defined as all consumers who purchased the Product anywhere in the

 United States during the Class Period (the “Class.)”

           44.   Plaintiff also seeks certification, to the extent necessary or appropriate, of a subclass

 of individuals who purchased the Product in the State of New York at any time during the Class

 Period (the “New York Subclass.)”

           45.   The Class and New York Subclass shall be referred to collectively throughout the

 Complaint as the Class.

           46.   The Class is properly brought and should be maintained as a class action under Rule

 23(a), satisfying the class action prerequisites of numerosity, commonality, typicality, and

 adequacy because:

           47.   Numerosity: Class Members are so numerous that joinder of all members is

 impracticable. Plaintiff believes that there are thousands of consumers who are Class Members

 described above who have been damaged by Defendant's deceptive and misleading practices.

                                                    15
Case 2:20-cv-04247-JMA-AKT Document 1 Filed 09/11/20 Page 16 of 31 PageID #: 16




        48.    Commonality: The questions of law and fact common to the Class Members which

 predominate over any questions which may affect individual Class Members include, but are not

 limited to:

               a. Whether Defendant is responsible for the conduct alleged herein which was

                   uniformly directed at all consumers who purchased the Product;

               b. Whether Defendant's misconduct set forth in this Complaint demonstrates that

                   Defendant has engaged in unfair, fraudulent, or unlawful business practices

                   with respect to the advertising, marketing, and sale of its Product;

               c. Whether Defendant made false and/or misleading statements to the Class and

                   the public concerning the contents of its Product;

               d. Whether Defendant's false and misleading statements concerning its Product

                   were likely to deceive the public;

               e. Whether Plaintiff and the Class are entitled to injunctive relief;

               f. Whether Plaintiff and the Class are entitled to money damages under the same

                   causes of action as the other Class Members.

        49.    Typicality: Plaintiff is a member of the Class. Plaintiff’s claims are typical of the

 claims of each Class Member in that every member of the Class was susceptible to the same

 deceptive, misleading conduct and purchased Defendant's Product. Plaintiff is entitled to relief

 under the same causes of action as the other Class Members.

        50.    Adequacy: Plaintiff is an adequate Class representative because his interests do not

 conflict with the interests of the Class Members he seeks to represent; his consumer fraud claims

                                                16
Case 2:20-cv-04247-JMA-AKT Document 1 Filed 09/11/20 Page 17 of 31 PageID #: 17




 are common to all members of the Class and he has a strong interest in vindicating his rights; he

 has retained counsel competent and experienced in complex class action litigation and they intend

 to vigorously prosecute this action.

        51.      Predominance: Pursuant to Rule 23(b)(3), common issues of law and fact identified

 above predominate over any other questions affecting only individual members of the Class. The

 Class issues fully predominate over any individual issue because no inquiry into individual conduct

 is necessary; all that is required is a narrow focus on Defendant's deceptive and misleading

 marketing and labeling practices.

        52.      Superiority: A class action is superior to the other available methods for the fair

 and efficient adjudication of this controversy because:

              a. The joinder of thousands of individual Class Members is impracticable,

                 cumbersome, unduly burdensome, and a waste of judicial and/or litigation

                 resources;

              b. The individual claims of the Class Members may be relatively modest compared

                 with the expense of litigating the claim, thereby making it impracticable, unduly

                 burdensome, and expensive—if not totally impossible—to justify individual

                 actions;

              c. When Defendant's liability has been adjudicated, all Class Members’ claims can be

                 determined by the Court and administered efficiently in a manner far less

                 burdensome and expensive than if it were attempted through filing, discovery, and

                 trial of all individual cases;

                                                  17
Case 2:20-cv-04247-JMA-AKT Document 1 Filed 09/11/20 Page 18 of 31 PageID #: 18




              d. This class action will promote orderly, efficient, expeditious, and appropriate

                  adjudication and administration of Class claims;

              e. Plaintiff knows of no difficulty to be encountered in the management of this action

                  that would preclude its maintenance as a class action;

              f. This class action will assure uniformity of decisions among Class Members;

              g. The Class is readily definable and prosecution of this action as a class action will

                  eliminate the possibility of repetitious litigation;

              h. Class Members’ interests in individually controlling the prosecution of separate

                  actions is outweighed by their interest in efficient resolution by single class action;

                  and

              i. It would be desirable to concentrate in this single venue the litigation of all plaintiffs

                  who were induced by Defendant's uniform false advertising to purchase its Product

                  as “Natural.”

        53.       Accordingly, this Class is properly brought and should be maintained as a class

 action under Rule 23(b)(3) because questions of law or fact common to Class Members

 predominate over any questions affecting only individual members, and because a class action is

 superior to other available methods for fairly and efficiently adjudicating this controversy.

                                   INJUNCTIVE CLASS RELIEF

        54.       Rules 23(b)(1) and (2) contemplate a class action for purposes of seeking class-

 wide injunctive relief. Here, Defendant has engaged in conduct resulting in misleading consumers

 about ingredients in its Product. Since Defendant's conduct has been uniformly directed at all

                                                     18
Case 2:20-cv-04247-JMA-AKT Document 1 Filed 09/11/20 Page 19 of 31 PageID #: 19




 consumers in the United States, and the conduct continues presently, injunctive relief on a class-

 wide basis is a viable and suitable solution to remedy Defendant's continuing misconduct. Plaintiff

 would purchase the Product again if the ingredients were changed so that they indeed were

 “Natural.”

        55.      The injunctive Class is properly brought and should be maintained as a class action

 under Rule 23(a), satisfying the class action prerequisites of numerosity, commonality, typicality,

 and adequacy because:

              a. Numerosity: Individual joinder of the injunctive Class Members would be wholly

                 impracticable. Defendant's Product has been purchased by thousands of people

                 throughout the United States;

              b. Commonality: Questions of law and fact are common to members of the Class.

                 Defendant's misconduct was uniformly directed at all consumers.          Thus, all

                 members of the Class have a common cause against Defendant to stop its

                 misleading conduct through an injunction. Since the issues presented by this

                 injunctive Class deal exclusively with Defendant's misconduct, resolution of these

                 questions would necessarily be common to the entire Class. Moreover, there are

                 common questions of law and fact inherent in the resolution of the proposed

                 injunctive class, including, inter alia:

                       i. Resolution of the issues presented in the 23(b)(3) class;

                      ii. Whether members of the Class will continue to suffer harm by virtue of

                           Defendant's deceptive product marketing and labeling; and

                                                   19
Case 2:20-cv-04247-JMA-AKT Document 1 Filed 09/11/20 Page 20 of 31 PageID #: 20




                      iii. Whether, on equitable grounds, Defendant should be prevented from

                           continuing to deceptively mislabel its Product as “Natural.”

              c. Typicality: Plaintiff’s claims are typical of the claims of the injunctive Class

                 because his claims arise from the same course of conduct (i.e. Defendant's

                 deceptive and misleading marketing, labeling, and advertising practices). Plaintiff

                 is a typical representative of the Class because, like all members of the injunctive

                 Class, he purchased Defendant's Product which was sold unfairly and deceptively

                 to consumers throughout the United States.

              d. Adequacy: Plaintiff will fairly and adequately represent and protect the interests of

                 the injunctive Class. His consumer protection claims are common to all members

                 of the injunctive Class and he has a strong interest in vindicating his rights. In

                 addition, Plaintiff and the Class are represented by counsel who is competent and

                 experienced in both consumer protection and class action litigation.

        56.      The injunctive Class is properly brought and should be maintained as a class action

 under Rule 23(b)(2) because Plaintiff seeks injunctive relief on behalf of the Class Members on

 grounds generally applicable to the entire injunctive Class. Certification under Rule 23(b)(2) is

 appropriate because Defendant has acted or refused to act in a manner that applies generally to the

 injunctive Class (i.e. Defendant has marketed its Product using the same misleading and deceptive

 labeling to all of the Class Members). Any final injunctive relief or declaratory relief would benefit

 the entire injunctive Class as Defendant would be prevented from continuing its misleading and

 deceptive marketing practices and would be required to honestly disclose to consumers the nature

                                                  20
Case 2:20-cv-04247-JMA-AKT Document 1 Filed 09/11/20 Page 21 of 31 PageID #: 21




 of the contents of its Product. Plaintiff would purchase the Product again if the ingredients were

 changed so that they indeed are “Natural.”

                                  FIRST CAUSE OF ACTION
                          VIOLATION OF NEW YORK GBL § 349
                    (On Behalf of Plaintiff and New York Subclass Members)

         57.     Plaintiff repeats and realleges each and every allegation contained in all the

 foregoing paragraphs as if fully set forth herein.

         58.     New York General Business Law Section 349 (“GBL § 349”) declares unlawful

 “[d]eceptive acts or practices in the conduct of any business, trade, or commerce or in the

 furnishing of any service in this state . . .”

         59.     The conduct of Defendant alleged herein constitutes recurring, “unlawful”

 deceptive acts and practices in violation of GBL § 349, and as such, Plaintiff and the New York

 Subclass Members seek monetary damages and the entry of preliminary and permanent injunctive

 relief against Defendant, enjoining them from inaccurately describing, labeling, marketing, and

 promoting the Product.

         60.     There is no adequate remedy at law.

         61.     Defendant misleadingly, inaccurately, and deceptively advertises and markets its

 Product to consumers.

         62.     Defendant's improper consumer-oriented conduct—including labeling and

 advertising the Product as being “Natural” —is misleading in a material way in that it, inter alia,

 induced Plaintiff and the New York Subclass Members to purchase and pay a premium for

 Defendant's Product and to use the Product when they otherwise would not have. Defendant made

                                                  21
Case 2:20-cv-04247-JMA-AKT Document 1 Filed 09/11/20 Page 22 of 31 PageID #: 22




 its untrue and/or misleading statements and representations willfully, wantonly, and with reckless

 disregard for the truth.

         63.     Plaintiff and the New York Subclass Members have been injured inasmuch as they

 paid a premium for a Product that was—contrary to Defendant's representations— not “Natural.”

 Accordingly, Plaintiff and the New York Subclass Members received less than what they

 bargained and/or paid for.

         64.     Defendant's advertising and Product’s packaging and labeling induced Plaintiff and

 the New York Subclass Members to buy Defendant's Product and to pay a premium price for it.

         65.     Defendant's deceptive and misleading practices constitute a deceptive act and

 practice in the conduct of business in violation of New York General Business Law §349(a) and

 Plaintiff and the New York Subclass Members have been damaged thereby.

         66.     As a result of Defendant's recurring, “unlawful” deceptive acts and practices,

 Plaintiff and the New York Subclass Members are entitled to monetary, statutory, compensatory,

 treble and punitive damages, injunctive relief, restitution and disgorgement of all moneys obtained

 by means of Defendant's unlawful conduct, interest, and attorneys’ fees and costs.

                                SECOND CAUSE OF ACTION
                          VIOLATION OF NEW YORK GBL § 350
                  (On Behalf of Plaintiff and the New York Subclass Members)

         67.     Plaintiff repeats and realleges each and every allegation contained in all the

 foregoing paragraphs as if fully set forth herein.

         68.     N.Y. Gen. Bus. Law § 350 provides, in part, as follows:




                                                  22
Case 2:20-cv-04247-JMA-AKT Document 1 Filed 09/11/20 Page 23 of 31 PageID #: 23




                                False advertising in the conduct of any business, trade or commerce
                                or in the furnishing of any service in this state is hereby declared
                                unlawful.

        69.     N.Y. Gen. Bus. Law § 350a(1) provides, in part, as follows:

                                The term ‘false advertising, including labeling, of a commodity, or
                                of the kind, character, terms or conditions of any employment
                                opportunity if such advertising is misleading in a material respect.
                                In determining whether any advertising is misleading, there shall be
                                taken into account (among other things) not only representations
                                made by statement, word, design, device, sound or any combination
                                thereof, but also the extent to which the advertising fails to reveal
                                facts material in the light of such representations with respect to the
                                commodity or employment to which the advertising relates under
                                the conditions proscribed in said advertisement, or under such
                                conditions as are customary or usual . . .

        70.     Defendant's labeling and advertisements contain untrue and materially misleading

 statements concerning Defendant's Product inasmuch as they misrepresent that the Product is

 “Natural.”

        71.     Plaintiff and the New York Subclass Members have been injured inasmuch as they

 relied upon the labeling, packaging and advertising and paid a premium for the Product which

 was—contrary to Defendant's representations—not “Natural.” Accordingly, Plaintiff and the New

 York Subclass Members received less than what they bargained and/or paid for.

        72.     Defendant's advertising, packaging and Product’s labeling induced Plaintiff and the

 New York Subclass Members to buy Defendant's Product.

        73.     Defendant made its untrue and/or misleading statements and representations

 willfully, wantonly, and with reckless disregard for the truth.




                                                  23
Case 2:20-cv-04247-JMA-AKT Document 1 Filed 09/11/20 Page 24 of 31 PageID #: 24




        74.     Defendant's conduct constitutes multiple, separate violations of N.Y. Gen. Bus.

 Law § 350.

        75.     Defendant made the material misrepresentations described in this Complaint in

 Defendant's advertising, and on the Product’s packaging and labeling.

        76.     Defendant's material misrepresentations were substantially uniform in content,

 presentation, and impact upon consumers at large. Moreover, all consumers purchasing the

 Product were and continue to be exposed to Defendant's material misrepresentations.

        77.     As a result of Defendant's recurring, “unlawful” deceptive acts and practices,

 Plaintiff and New York Subclass Members are entitled to monetary, statutory, compensatory,

 treble and punitive damages, injunctive relief, restitution and disgorgement of all moneys obtained

 by means of Defendant's unlawful conduct, interest, and attorneys’ fees and costs.

                                 THIRD CAUSE OF ACTION
                             BREACH OF EXPRESS WARRANTY
                          (On Behalf of Plaintiff and All Class Members)

        78.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        79.     Defendant provided Plaintiff and Class Members with an express warranty in the

 form of written affirmations of fact promising and representing that the Product is “Natural.”

        80.     The above affirmations of fact were not couched as “belief” or “opinion,” and were

 not “generalized statements of quality not capable of proof or disproof.”

        81.     These affirmations of fact became part of the basis for the bargain and were material

 to Plaintiff’s and Class Members’ transactions.

                                                   24
Case 2:20-cv-04247-JMA-AKT Document 1 Filed 09/11/20 Page 25 of 31 PageID #: 25




        82.     Plaintiff and Class Members reasonably relied upon Defendant's affirmations of

 fact and justifiably acted in ignorance of the material facts omitted or concealed when they decided

 to buy Defendant's Product.

        83.     Within a reasonable time after he knew or should have known of Defendant's

 breach, Plaintiff, on behalf of himself and Class Members, placed Defendant on notice of its

 breach, giving Defendant an opportunity to cure its breach, which it refused to do.

        84.     Defendant breached the express warranty because the Product is not “Natural”

 because it contains wheat dextrin, a synthetic ingredient.

        85.     Defendant thereby breached the following state warranty laws:

                a.      Code of Ala. § 7-2-313;

                b.      Alaska Stat. § 45.02.313;

                c.      A.R.S. § 47-2313;

                d.      A.C.A. § 4-2-313;

                e.      Cal. Comm. Code § 2313;

                f.      Colo. Rev. Stat. § 4-2-313;

                g.      Conn. Gen. Stat. § 42a-2-313;

                h.      6 Del. C. § 2-313;

                i.      D.C. Code § 28:2-313;

                j.      Fla. Stat. § 672.313;

                k.      O.C.G.A. § 11-2-313;

                l.      H.R.S. § 490:2-313;

                                                  25
Case 2:20-cv-04247-JMA-AKT Document 1 Filed 09/11/20 Page 26 of 31 PageID #: 26




            m.    Idaho Code § 28-2-313;

            n.    810 I.L.C.S. 5/2-313;

            o.    Ind. Code § 26-1-2-313;

            p.    Iowa Code § 554.2313;

            q.    K.S.A. § 84-2-313;

            r.    K.R.S. § 355.2-313;

            s.    11 M.R.S. § 2-313;

            t.    Md. Commercial Law Code Ann. § 2-313;

            u.    106 Mass. Gen. Laws Ann. § 2-313;

            v.    M.C.L.S. § 440.2313;

            w.    Minn. Stat. § 336.2-313;

            x.    Miss. Code Ann. § 75-2-313;

            y.    R.S. Mo. § 400.2-313;

            z.    Mont. Code Anno. § 30-2-313;

            aa.   Neb. Rev. Stat. § 2-313;

            bb.   Nev. Rev. Stat. Ann. § 104.2313;

            cc.   R.S.A. 382-A:2-313;

            dd.   N.J. Stat. Ann. § 12A:2-313;

            ee.   N.M. Stat. Ann. § 55-2-313;

            ff.   N.Y. U.C.C. Law § 2-313;

            gg.   N.C. Gen. Stat. § 25-2-313;

                                             26
Case 2:20-cv-04247-JMA-AKT Document 1 Filed 09/11/20 Page 27 of 31 PageID #: 27




                hh.     N.D. Cent. Code § 41-02-30;

                ii.     II. O.R.C. Ann. § 1302.26;

                jj.     12A Okl. St. § 2-313;

                kk.     Or. Rev. Stat. § 72-3130;

                ll.     13 Pa. Rev. Stat. § 72-3130;

                mm.     R.I. Gen. Laws § 6A-2-313;

                nn.     S.C. Code Ann. § 36-2-313;

                oo.     S.D. Codified Laws, § 57A-2-313;

                pp.     Tenn. Code Ann. § 47-2-313;

                qq.     Tex. Bus. & Com. Code § 2.313;

                rr.     Utah Code Ann. § 70A-2-313;

                ss.     9A V.S.A. § 2-313;

                tt.     Va. Code Ann. § 59.1-504.2;

                uu.     Wash. Rev. Code Ann. § 6A.2-313;

                vv.     W. Va. Code § 46-2-313;

                ww.     Wis. Stat. § 402.313;

                xx.     Wyo. Stat. § 34.1-2-313.

        86.     As a direct and proximate result of Defendant's breach of express warranty, Plaintiff

 and Class Members were damaged in the amount of the price they paid for the Product, in an

 amount to be proven at trial.




                                                   27
Case 2:20-cv-04247-JMA-AKT Document 1 Filed 09/11/20 Page 28 of 31 PageID #: 28




                                FOURTH CAUSE OF ACTION
                           VIOLATION OF THE MAGNUSON-MOSS
                           WARRANTY ACT, 15 U.S.C. § 2301 et seq.
                          (On Behalf of Plaintiff and All Class Members)

        87.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        88.     Plaintiff brings this claim individually and on behalf of all members of the Class.

 Upon certification, the Class will consist of more than 100 named Plaintiffs.

        89.     The Magnuson-Moss Warranty Act provides a federal remedy for consumers who

 have been damaged by the failure of a supplier or warrantor to comply with any obligation under

 a written warranty or implied warranty, or other various obligations established under the

 Magnuson-Moss Warranty Act, 15 U.S.C. § 2301 et seq.

        90.     The Product is a “consumer product” within the meaning of the Magnuson-Moss

 Warranty Act, 15 U.S.C. § 2301(1).

        91.     Plaintiff and other members of the Class are “consumers” within the meaning of

 the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).

        92.     Defendant is a “supplier” and “warrantor” within the meaning of the Magnuson-

 Moss Warranty Act, 15 U.S.C. §§ 2301(4) & 2301(5).

        93.     Defendant represented in writing that the Product is “Natural.”

        94.     These statements were made in connection with the sale of the Product and relate

 to the nature of the Product and affirm and promise that the Product is as represented and defect

 free and, as such, are “written warranties” within the meaning of the Magnuson-Moss Warranty

 Act, 15 U.S.C. § 2301(6)(A).
                                                 28
Case 2:20-cv-04247-JMA-AKT Document 1 Filed 09/11/20 Page 29 of 31 PageID #: 29




         95.     As alleged herein, Defendant breached the written warranty by selling consumers

 a Product that is not “Natural.”

         96.     The Product does not conform to Defendant's written warranty and therefore

 violates the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301 et seq. Consequently, Plaintiff and

 the other members of the Class have suffered injury and are entitled to damages in an amount to

 be proven at trial.

                                  FIFTH CAUSE OF ACTION
                         COMMON LAW UNJUST ENRICHMENT
                (On Behalf of Plaintiff and All Class Members in the Alternative)

         97.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

         98.     Plaintiff, on behalf of himself and consumers nationwide, bring a common law

 claim for unjust enrichment.

         99.     Defendant’s conduct violated, inter alia, state and federal law by manufacturing,

 advertising, marketing, and selling its Product while misrepresenting and omitting material facts.

         100.    Defendant’s unlawful conduct as described in this Complaint allowed Defendant

 to knowingly realize substantial revenues from selling its Product at the expense of, and to the

 detriment or impoverishment of, Plaintiff and Class Members, and to Defendant’s benefit and

 enrichment. Defendant has thereby violated fundamental principles of justice, equity, and good

 conscience.




                                                 29
Case 2:20-cv-04247-JMA-AKT Document 1 Filed 09/11/20 Page 30 of 31 PageID #: 30




          101.    Plaintiff and Class Members conferred significant financial benefits and paid

 substantial compensation to Defendant for the Product, which was not as Defendant represented it

 to be.

          102.    Under New York’s common law principles of unjust enrichment, it is inequitable

 for Defendant to retain the benefits conferred by Plaintiff’s and Class Members’ overpayments.

          103.    Plaintiff and Class Members seek disgorgement of all profits resulting from such

 overpayments and establishment of a constructive trust from which Plaintiff and Class Members

 may seek restitution.

                                           JURY DEMAND

          Plaintiff demands a trial by jury on all issues.

 WHEREFORE, Plaintiff, on behalf of himself and the Class, pray for judgment as follows:

     (a) Declaring this action to be a proper class action and certifying Plaintiff as the representative

          of the Class under Rule 23 of the FRCP;

     (b) Entering preliminary and permanent injunctive relief against Defendant, directing

          Defendant to correct its practices and to comply with consumer protection statutes

          nationwide, including New York consumer protection laws;

     (c) Awarding monetary damages, including treble damages;

     (d) Awarding statutory damages of $50 per transaction, and treble damages for knowing and

          willful violations, pursuant to N.Y. GBL § 349;

     (e) Awarding statutory damages of $500 per transaction pursuant to N.Y. GBL § 350;



                                                    30
Case 2:20-cv-04247-JMA-AKT Document 1 Filed 09/11/20 Page 31 of 31 PageID #: 31




    (f) Awarding punitive damages;

    (g) Awarding Plaintiff and Class Members their costs and expenses incurred in this action,

       including reasonable allowance of fees for Plaintiff’s attorneys and experts, and

       reimbursement of Plaintiff’s expenses; and

    (h) Granting such other and further relief as the Court may deem just and proper.

 Dated: September 11, 2020


                                                           THE SULTZER LAW GROUP P.C.

                                                              Jason P. Sultzer /s/
                                                    By: __________________________________
                                                                            Jason P. Sultzer, Esq.
                                                                              Joseph Lipari, Esq.
                                                                85 Civic Center Plaza, Suite 200
                                                                       Poughkeepsie, NY 12601
                                                                             Tel: (845) 483-7100
                                                                             Fax: (888) 749-7747
                                                               sultzerj@thesultzerlawgroup.com



                                                                                   REESE LLP
                                                                               Michael R. Reese
                                                                           mreese@reesellp.com
                                                                             George V. Granade
                                                                        ggranade@reesellp.com
                                                                 100 West 93rd Street, 16th Floor
                                                                    New York, New York 10025
                                                                     Telephone: (212) 643-0500
                                                                      Facsimile: (212) 253-4272


                                                               Counsel for Plaintiff and the Class




                                               31
